DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities:
Paragraph 0018 recites “The first connection passage may be inserted into the second connection passage, the first connection passage may have therein a hook hole into which the hook projection is inserted, and the second connection passage may have therein a hook recess into which the hook projection is inserted.” The “hole” and “recess” appear to be typographical errors which are swapped as evidenced by paragraph 0124, lines 2-3 ““The first connection passage 118A has a hook recess 118Q formed in the outer surface thereof. The second connection passage 121A has a hook hole 121Q.” and further by figures 6-8 which show the second passage having a hole through which the hook is inserted and the first passage having a recess which doesn’t fully penetrate the first connection passage and would therefore be more aptly interpreted as a recess instead of a hole.
Appropriate correction is required.


Claim Objections
Claims 1, 4, 8, 9, 10, and 14 are objected to because of the following informalities:
Claim 1, lines 2 and 4-5 recite “formed” which may be interpreted as a process of manufacturing the invention. Line 2 “…a first connection passage formed at an outer surface of the cleaner…” which may be amended to recite “…a first connection passage formed therein for sucking air…” which may be amended to recite “…using a suction port 
Claim 4, line 3-4 recites “wherein the first connection passage has therein a hook hole into which the hook projection is inserted” This “hole” appears to be a typographical error and should be amended to recite “a hook recess” as evidenced by paragraph 0124, lines 2-3 of the specification “The first connection passage 118A has a hook recess 118Q formed in the outer surface thereof.” and further by figures 6-8.
Claim 4, lines 5-6 recites “wherein the second connection passage has therein a hook recess into which the hook projection is inserted.” This “recess” appears to be a typographical error and should be amended to recite “a hook hole” as evidenced by paragraph 0124, line 3 “The second connection passage 121A has a hook hole 121Q.” and further by figures 6-8.
Claim 8, line 5 recites “formed” which may be interpreted as a process of manufacturing the invention. Line 5 recites “wherein the push button is formed to be curved in a longitudinal direction…” which may be amended to recite “wherein the push button is 
Claim 9, lines 1-4 recites “formed” which may be interpreted as a process of manufacturing the invention. Claim 9 may be amended to recite “The cleaner according to claim 8, wherein the case comprises a guide protrusion a surface of the guide protrusion 
Claim 10, lines 3-4 recite “formed” which may be interpreted as a process of manufacturing the invention. Lines 3-4 recite “wherein the second connection passage has a hinge recess formed in the outer surface of the second connection passage” which may be amended to recite “wherein the second connection passage has a hinge recess 
Claim 14 recites “formed” which may be interpreted as a process of manufacturing the invention. Claim 14 may be amended to recite “The cleaner according to claim 1, wherein in a longitudinal direction a distal end of the second connection passage 
	Appropriate correction is required.
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-8 and 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over Nam et al. (KR1020170131170 hereinafter Nam) in view of Kim (KR100640920)

	Regarding claim 1, Nam discloses a cleaner (Paragraph 1 Element 100) comprising: a cleaner body (Figure 1 Element 110) comprising a first connection passage formed at an outer surface of the cleaner body to guide external air into the cleaner body (Translated Description Paragraph 0146, lines 1-3 “The case 121 includes an intake port 120b' for sucking dust-containing air and a communication port 120b'' for communicating with an intake flow path in the cleaner main body 110, which form an outer shape of the suction unit 120.” The “intake flow path” not shown is a first connection passage for guiding external air into the cleaner body); and a cleaning nozzle (Figure 1 Element 120) configured to clean an area to be cleaned using a suction port (Figure 12 Element 120b’) formed therein for sucking air (Translated Description Paragraph 0099, lines 1-2 “The air containing the dust introduced through the suction unit 120 is introduced into the dust container 140 through the intake air passage in the cleaner body 110…”), wherein the cleaning nozzle comprises: a case (Figure 9 Element 121) comprising the suction port and a second connection passage (Figure 9 Element 120b'') for guiding air sucked into the case through the suction port to an outside (Translated Description Paragraph 0146, lines 1-3 “The case 121 includes an intake port 120b' for sucking dust-containing air and a communication port 120b'' for communicating with an intake flow path in the cleaner main body 110, which form an outer shape of the suction unit 120.”), the second connection passage being connected to the first connection passage (Translated Description Paragraph 0146, lines 1-3 “The case 121 includes an intake port 120b' for sucking dust-containing air and a communication port 120b'' for communicating with an intake flow path in the cleaner main body 110, which form an outer shape of the suction unit 120.” Communication port 120b’’ communicates with the intake flow path which is the first connection passage); a push button (Figure 9 Element 127) penetrating one surface of the case so as to be movable in a direction in which the push button is pressed (The push button 127 penetrates the upper back surface of the case is movable in a direction in which the push button is pressed).

	Nam fails to disclose a rotary member mounted to an outer surface of the second connection passage so as to be rotatable about a rotary shaft extending across the direction in which the push button is pressed, the rotary member being configured to couple the first connection passage and the second connection passage to each other at normal times and to decouple the first connection passage and the second connection passage from each other when the rotary member is rotated along with movement of the push button.

	Kim teaches a rotary member (Figure 7a Element 320) mounted to an outer surface of the second connection passage (Element 320 is mounted to an outer surface of second connection passage 211 as seen in Figure 5) so as to be rotatable about a rotary shaft (Figure 7b Element 214) extending across the direction in which the push button is pressed (Figure 7b shows push button 310 pressed to rotate Element 320), the rotary member being configured to couple the first connection passage and the second connection passage to each other at normal times (Figure 5 shows first connection passage 221 and second connection passage 211. Figure 7a shows the two passages coupled together at “normal times” Normal times are interpreted as the times in which the first and second passage are coupled together and capable of use together) and to decouple the first connection passage and the second connection passage from each other when the rotary member is rotated along with movement of the push button (Figure 7b shows the push button 310 is pressed to rotate rotary member 320 and decouple the first and second connection passages).

	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Nam to incorporate the teachings of Kim to provide a rotary member mounted to an outer surface of the second connection passage so as to be rotatable by a rotary shaft when the bush button is pressed and configured to couple or decouple the first and second connection passages. Doing so would allow the first and second connection passages to be coupled and decoupled by a readily accessible push button connected to the rotary member. Nam translated description paragraph 0178, lines 3-4 recites “The operating method of the operating unit 127 can be implemented by various methods such as a sliding method and a pressing method.” Nam discloses that a pressing method may be used for operating the operating unit, therefore, the press button taught by Kim would be a simple substitution as supported by the disclosure of Nam. See MPEP 2144.06 II, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have substituted the push button of Kim for the operating member of Nam as these two elements are recognized functional equivalents as further supported by the disclosure of Nam.

	Regarding claim 2,  Nam in view of Kim teaches all elements of the current invention as stated above including wherein the rotary member comprises: a hinge portion (Figure 7a Element 214) comprising the rotary shaft (Figure 7a Element 214 includes a rotary shaft which allows pivoting), the hinge portion being hinged to the outer surface of the second connection passage (Figure 7a Element 214 is hinged to a portion of the outer surface of the second connection passage); a first arm portion extending in one direction from the hinge portion (See annotated drawing below) so as to be in contact with the push button (See annotated drawing below. First arm portion contacts the push button 310); and a second arm portion extending in an opposite direction from the hinge portion (See annotated drawing below) so as to couple31Attorney Docket No. 14437.0068-00000 the first connection passage and the second connection passage to each other (See annotated drawing below. Second arm portion is connected to Element 320 which couples the first and second passage together), the second arm portion being configured to decouple the first connection passage and the second connection passage from each other when the first arm portion is pushed by the push button (Figure 7b and 7c show the push button 310 being pressed to rotate Element 320 and allow the first and second connection passages to be decoupled).  

    PNG
    media_image1.png
    419
    545
    media_image1.png
    Greyscale


	Regarding claim 3, Nam in view of Kim teaches all elements of the current invention as stated above including wherein the second arm portion comprises a hook projection (Figure 7a Element 320 shows a hook projection extending from the second arm portion) for coupling the first connection passage and the second connection passage to each other (Figure 7a shows the hook extending through the second passage and into the first passage at Element 223), the hook projection being configured to decouple the first connection passage and the second connection passage from each other when the first arm portion is pushed by the push button (Figure 7b and 7c show the hook projection being moved by the push button to allow the first and second connection passages to be decoupled).  

	Regarding claim 4, Nam in view of Kim teaches all elements of the current invention as stated above including wherein the first connection passage is inserted into the second connection passage (Figures 5, 6a, and 7a-c show the first connection passage 221 being inserted into second connection passage 211), wherein the first connection passage has therein a hook recess (See claim objection section regarding Hole and Recess) into which the hook projection is inserted (Figures 5 and 7a show hook projection of Element 320 inserted into hook recess), and wherein the second connection passage has therein a hook hole (See claim objection above regarding Hole and Recess) into which the hook projection is inserted (Figures 5 and 7b show the hook projection of Element 320 and the hook hole in the second connection passage in which the hook projection is inserted).  
	
	Regarding claim 5, Nam in view of Kim teaches all elements of the current invention as stated above including wherein the cleaning nozzle further comprises a cover (See annotated drawing below) mounted to the outer surface of the second connection passage to cover the hinge portion and the second arm portion (The annotated portion below is mounted to the outer surface of the second connection passage and covers the hinge and second arm portions).  

    PNG
    media_image2.png
    401
    570
    media_image2.png
    Greyscale


	Regarding claim 6, Nam in view of Kim teaches all elements of the current invention including wherein the cleaning nozzle further comprises an elastic member for returning the rotary member to an original position of the rotary member (Figure 7a shows an elastic member connected to Element 310 for returning the rotary member to the original position). Nam in view of Kim fails to explicitly disclose the elastic member being elastically supported by the second arm portion and the cover.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have moved the spring from Element 310 to between Element 320 and the cover portion (See annotated drawing below). It would be within the skill of one of ordinary skill in the art to rearrange the parts to provide a spring between Element 320 and the Cover portion to allow the rotary member to return to the original position. The rearrangement of the spring would not modify the operation of the invention. Pushing Element 310 would bias the spring to allow decoupling of the first and second connection passages and releasing Element 310 would allow the spring to bias and couple the first and second connection passages. (See MPEP 2144.04 VI C.)

    PNG
    media_image3.png
    483
    747
    media_image3.png
    Greyscale


	Regarding claim 7, Nam in view of Kim teaches all elements of the current invention as stated above in claim 6 including wherein the elastic member is configured as a coil spring. Nam in view of Kim fails to explicitly disclose wherein the second arm portion comprises an insertion boss configured to be inserted into the 32Attorney Docket No. 14437.0068-00000coil spring.

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have moved Element 215 along with the spring element to between Element 320 and the cover portion. It would be within the skill of one of ordinary skill in the art to rearrange the parts to provide an insertion boss configured to be inserted into the spring to help maintain the position of the spring on the second arm portion. The rearrangement of the insertion boss would not modify the operation of the invention. Pushing Element 310 would still bias the spring to allow decoupling of the first and second connection passages and releasing Element 310 would allow the spring to bias the button back into a ready position and couple the first and second connection passages. (See MPEP 2144.04 VI C.)

	Regarding claim 8, Nam in view of Kim teaches all elements of the current invention as stated above including wherein the first arm portion is disposed at a rear position on the basis of the hinge portion (See annotated drawing below), wherein the second arm portion is disposed at a front position on the basis of the hinge portion (See annotated drawing below), and wherein the push button is formed to be curved in a longitudinal direction thereof such that one end thereof that penetrates a side surface of the case is located further forward than an opposite end thereof that is in contact with the first arm portion (See annotated drawing below). (Drawing below has been annotated to combine Figures 6a and 7a to show a top down view of the cleaner to show the Front and Rear positions and the interpretation of the positioning of the First arm portion, Second arm portion, and Push Button on a basis of the Hinge Portion)

    PNG
    media_image4.png
    629
    561
    media_image4.png
    Greyscale




	Regarding claim 11, Nam in view of Kim teaches all elements of the current invention as stated above including wherein the cleaner body protrudes further outward than the first connection passage and the second connection passage (See annotated drawing below. The Cleaner body protrudes further forward than the First and Second Connection Passages), and wherein the cleaning nozzle protrudes further outward than the cleaner body (See annotated drawing below. The Suction Nozzle protrudes further forward than the Cleaner Body).  

    PNG
    media_image5.png
    414
    433
    media_image5.png
    Greyscale


	Regarding claim 12, Nam in view of Kim teaches all elements of the current invention as stated above including 33Attorney Docket No. 14437.0068-00000a dust container (Nam Figure 1 Element 140) detachably coupled to the cleaner body to store foreign substances therein (Nam Translated Description Paragraph 0095, lines 1-2 “The cleaner main body 110 is provided with a dust receptacle 113. A dust receptacle 140 separating dust from the air sucked and collecting dust is detachably coupled to the dust receptacle 113.”); and an adapter (Nam Figure 20 Elements 113, 113a, and 110a) configured to interconnect the cleaner body and the cleaning nozzle (Nam Paragraph 0098 “The intake passage in the cleaner main body 110 corresponds to the passage from the inlet (not shown) to the first opening 110a communicating with the communicating portion 120b’ and the exhaust passage includes the second opening 110b, 112” Element 110a allows passage from Element 120b’ of the suction nozzle, through the cleaner body, and into the dust container 140) and to allow the dust container to be seated thereon (Nam Figure 20 Element 113 receives the dust container seats the dust container on 113a), wherein the first connection passage is formed at the adapter (As addressed in claim 1, Nam Translated Description Paragraph 0146, lines 1-3 “The case 121 includes an intake port 120b' for sucking dust-containing air and a communication port 120b'' for communicating with an intake flow path in the cleaner main body 110, which form an outer shape of the suction unit 120.” The “intake flow path” not shown is a first connection passage for guiding external air into the cleaner body” The first connection passage is where the second connection passage 120b’’ of the cleaning nozzle connects to the cleaner body. The first and second connection passages are located between Elements 110a and 120b’ therefore the first connection passage would be formed at the adapter).  

	Regarding claim 13, Nam in view of Kim teaches all elements of the current invention as stated above including wherein the case comprises: an upper case comprising the second connection passage (See annotated drawing below); and a lower case coupled to the upper case (See annotated drawing below), the lower case comprising the suction port that communicates with an internal space in the upper case (The suction port communicates with the second connection passage 120b’’ which is an internal space in the upper case) and a through-hole that the push button penetrates in a horizontal direction (See second annotated drawing below. Push button taught by Kim has a base which extends horizontally and would penetrate the through-hole in a horizontal direction).  

    PNG
    media_image6.png
    287
    583
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    572
    705
    media_image7.png
    Greyscale


	Additionally, the apparatus can be used on surfaces other than the floor, such as a wall or a vertical surface of a stair, which would cause the apparatus to be held sideways and create a situation in which the button penetrates the through-hole in a horizontal direction. The annotated drawing below shows the orientation of the button in a horizontal direction.

    PNG
    media_image8.png
    421
    328
    media_image8.png
    Greyscale

	Regarding claim 14, Nam in view of Kim teaches all elements of the current invention as stated above including wherein the second connection passage is formed such that a distal end in a longitudinal direction thereof is located within the case (The second connection passage has a proximal end where the first connection passage is connected. The distal end connects the longitudinal end of the second connection passage to the suction nozzle inside the case).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Nam in view of Kim and further in view of Grainger (NPL-U on PTO-892).

	Regarding claim 9, Nam in view of Kim teaches all elements of the current invention as stated above except wherein the case comprises a guide protrusion formed therein to guide horizontal movement of the push button, and wherein the guide protrusion is formed such that a surface thereof that faces the push button is curved corresponding to a curvature of the push button.  

	Grainger (NPL-U on PTO-892) teaches wherein the case comprises a guide protrusion (See annotated drawing below) formed therein to guide horizontal movement of the push button (The guide protrusion surrounds the push button to guide the button along the vertical direction and prevent horizontal movement), and wherein the guide protrusion is formed such that a surface thereof that faces the push button is curved corresponding to a curvature of the push button (The surface of the guide protrusion that faces the push button is curved to surround the push button).  
	
	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Nam in view of Kim to incorporate the teachings of Grainger to provide a curved guide protrusion on the case to surround the push button and guide horizontal movement of the push button. Doing so would allow the push button to be surrounded by a protrusion to help keep the push button moving in the direction of use and prevent the button from being knocked out of alignment by an object contacting the side of the push button.

    PNG
    media_image9.png
    354
    469
    media_image9.png
    Greyscale


Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Nam in view of Kim and further in view of Shigenori et al. (JP2005312788 hereinafter Shigenori).

	Regarding claim 10, Nam in view of Kim teaches all elements of the current invention as stated above except wherein the rotary shaft protrudes from one side of the hinge portion, and wherein the second connection passage has a hinge recess formed in the outer surface of the second connection passage, the hinge recess being configured to allow the rotary shaft to be inserted thereinto.  

	Shigenori teaches wherein the rotary shaft protrudes from one side of the hinge portion (Figure 5 Element 28), and wherein the second connection passage has a hinge recess formed in the outer surface of the second connection passage (Paragraph 0017, sentences 2 and 3 “As shown in FIG. 5, the clamp member 25 has an engaging claw 26 at one end, a push button 27 at the other end, and a pivotable pipe about a shaft portion 28 formed near the center. It is attached to the outer periphery of 15.” A hinge recess for Element 28 is formed on the outer periphery of Element 15 as shown in Figure 5 at Element 28 and 15), the hinge recess being configured to allow the rotary shaft to be inserted thereinto (As recited in Paragraph 0017, Element 28 is attached to the outer periphery of Element 15 in a recess).

	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Nam in view of Kim to incorporate the teachings of Shigenori to provide a rotary shaft protruding from one side of the hinge portion and wherein the second connection passage has a hinge recess formed in the outer surface configured to allow the rotary shaft to be inserted thereinto. Doing so would allow the rotary shaft of the hinge portion to fit into the recess and occupy less space within the cleaning nozzle while still allowing the hinge portion to rotate and couple or decouple the first and second connection passages.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kim (US20010037536) discloses a suction pipe that may be used with a nozzle casing or used free from the nozzle casing. Uratani et al. (US7131164) discloses a suction nozzle for use in a vacuum cleaner includes a floor nozzle and a mini nozzle detachably secured to the floor nozzle. Bockelt et al. (WO2012000937) discloses a vacuum cleaner nozzle, comprising a suction channel for coupling to a floor care appliance for the purpose of vacuuming dust-laden air from a surface, a main nozzle body and a nozzle connector and a joint disposed therebetween. Geun (KR100412577) discloses a brush assembly of a cleaner is provided to enhance a convenience of a usage by improving a structure of the cleaner to replace and use easily a brush and a suction pipe. Crouch et al. (US876976) discloses a hand-held and conversion vacuum cleaner includes a first connector carried on the housing and a second connector the secures the suction inlet.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB ADAM MONTGOMERY whose telephone number is (571)272-6042. The examiner can normally be reached Monday-Friday 8:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando Aviles-Bosques can be reached on (571)270-5531. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JACOB ADAM MONTGOMERY/Examiner, Art Unit 3723                                                                                                                                                                                                        
/ORLANDO E AVILES/Supervisory Patent Examiner, Art Unit 3723